 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedBrotherhood of Carpenters and Joiners ofAmerica,Local Union No. 1818(N. C. MonroeConstruction Co.)andJames Fendrix Smith. Case26-CB-483February 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn October 31, 1969, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and abriefinoppositiontotheGeneralCounsel'scross-exception, and the General Counsel filed across-exception to the Decision and a supportingbrief,and a brief in answer to exceptions ofRespondent.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders thatRespondent,UnitedBrotherhood ofCarpenters and Joiners of America, Local UnionNo. 1818, Clarksville, Tennessee, its officers, agents,and representatives, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard before me at Nashville, Tennessee, on September18, 1969, upon allegations in the complaint issued June 9,1969, as amended (based upon charges filed on April 10,1969, and May 20, 1969, by the above-named ChargingParty, herein referred to as Smith). The complaint allegesthat the above-named Respondent caused or attempted tocause N C. Monroe Construction Co , herein referred toasMonroe, on or about March 10, 1969, to discharge itsemployee Smith, in violation of Section 8(b)(2) and (1)(A)of the Act.The answer admits allegations of the complaintsufficient to support the assertion of jurisdiction undercurrent standards of the Board, and to support a findingthat the Respondent is a labor organization within themeaning of the Act. The answer denies the commission ofany unfair labor practices.Upon the entire record in this case,' from observationof the witnesses, and after due consideration of the briefsfiledby the General Counsel and the Respondent, theTrial Examiner makes the following.FINDINGS AND CONCLUSIONS1.THE AGENCY ISSUEThe General Counsel contends that the Respondentviolated the Act by the activities of W E. Fain, theFinancial Secretary of the Respondent, in seeking to haveMonroe hire, on or about March 10 and 11, 1969, certainmen from the Respondent's hall which resulted in theterminationofSmith'semploymentwithMonroe.Respondent asserts that in these activities Fain was not anagent of Respondent, but was acting for the MiddleTennesseeDistrictCouncil of the Carpenters, hereinreferred to as the District CouncilItappears that all of the carpenter employees ofMonroe who are involved in this matter are members oftheRespondent. The members of Respondent, togetherwith five other local unions in Tennessee, elect delegatestotheDistrictCouncil,whichnegotiatesacollective-bargainingagreement covering the workingconditions of the members of the six affiliated locals, andcoordinates the activities of the locals Fain is one of threebusiness agents of the District Council, who were electedby vote of the six locals. Two of these business agents arelocated at a local union in Nashville, Tennessee, whileFain is located with the Respondent, which he describedas his home local. The other locals affiliated with theDistrictCouncil are serviced by these three, each ofwhom, according to Fain, have the same duties, which hedescribed as "to try to get employment for all of themembers. To try to create employment for all of themembers, not only in one local, but in all locals." In theperformance of these duties it was testified that the threebusiness agents "[a]ct as a business agent for the variouslocals."As previously noted,it isadmitted that Respondent is alabor organization within the meaning of the Act, andthus by definitionisanorganization in which employeesparticipate and which exists for the purpose of dealingwith employers concerning the working conditions ofemployees.The District Council patently is a serviceorganizationworking in concert with and assistingRespondent and other locals in effectuating this purposeInsofar as Fain, in the present case, was seeking to haveMonroe employ members of Respondent, he was clearlyacting in the interest of, and on behalf of Respondent,which is responsible for Fain's actions in that regard. SeeHodcarriers' and Construction Laborers' Local 300, etc(Fiesta Pools, Inc , et at ),145 NLRB 911; cf.CarpentersLocalUnionNo 944, et al (Interstate EmployersThe General Counsel's motion to correct transcript, attached to hisbrief, to which no opposition has been received, is hereby granted181NLRB No. 12 CARPENTERSLOCAL UNIONNO. 181849Associations, et a! ),159 NLRB 56311.THE ALLEGED UNFAIR LABOR PRACTICESThe FactsInearly1966,Monroe began construction of ashopping center at Clarksville, Tennessee, known as TwoRiversMall, hereinsometimesreferred to as the project.Shortly after the inception of the project, Fain approachedRaymond L. Pack, Monroe's superintendent, on the joband sought to have him employ Respondent's members.Fain's testimony indicates that he encountered someresistancefrom Pack, who first told Fain that Monroeoperatedopen shop (i e.,notall-union),butaftercontinued contacts,Fainstates that Pack thereafter cameto"our office and wanted some carpenters and wefurnished him with the carpenters" Pack, on his part,testified that he "called to get carpenters and I told him Iwould be glad to use his carpenters." So far as appears,Monroewas notasked to signan agreementcovering theworking conditions of the carpenter employees and did notdo so.Monroe, in the firstinstance,hired all of itscarpenter employees through Respondent, either notifyingFain or the carpenter shop steward on the job when acarpenter was needed on the Two Rivers Mall projectHowever, thereafter,Monroe habitually recalled laid-offcarpenters,when needed, without clearing through theRespondent'shiringhall.'Since Fain received regularweekly reports of the men on the job, he was obviouslyaware of this, but did not complainSmith, the Charging Party in this matter, who was andcontinues to be a member of Respondent, was originallyreferred to the project by Fain and employed by Monroein1966.He was laid off during the course of theconstruction and was recalled by Pack about the first ofJanuary, 1969, withoutclearingthrough the Respondent,as one of four carpenters whom Pack intendedto use inthe construction of a store to be used by Walgreen and inthe installationof fixtures in that store. Smith hadpreviously been used in theinstallationof fixtures in anumber of smallstoresin the project, and was consideredby Pack to be competent for that purpose.Monroe was under agreement with Walgreen, pursuantto discussions begun in late 1968, to furnish carpentersemployed by Monroeto installthe fixtures in its store, ona cost plusbasis,under the supervision of a trained manto be sent in by Walgreen, inasmuch as Walgreen desiredto avoid hiring the carpenters as its own employees. Priorto that time it appears that fixtures wereinstalled invarious stores on the project by either of two methods.The larger stores had each used a fixture contractor otherthanMonroe (or possibly acted as their own fixturecontractor),and sent intheir own man to supervise theinstallationof fixtures; in these instances, carpenters weresupplied from the Respondent's hall by Fain The smallerstores had contracted with Monroe to set the fixtures intheirstoreswithMonroe's employees.As previouslynoted,Monroe used Smith to install fixtures in several of'Pack testified that he had read"the contract," and followed "themethod of operation"with respect to the carpenters,as he knew it, thoughMonroe was not apartyto the contractHowever,it is noted that thecontract does not provide for an exclusive hiring hall(Resp Exh. 2, Sec8)Resp Exh 3 does provide for an exclusive hiring hall operated by theRespondent as a local union(rather thanby theDistrictCouncil, asRespondent contends in its brief),but isnot part ofthe contract, accordingto FainThisprocedure was not posted at theTwo RiversMall project andthere is no evidence that Pack,or his employer, Monroe, was aware of itthese stores.Although there is no indication that Fainknew that Smith personally had installed fixtures in theproject, the record is convincing that Fain knew thatMonroe had previously installed fixtures in stores on theproject using Monroe's own employees and without callingfor men from Respondent's hall for this specific purpose.'Fain had not previously objected to this practiceThe fixtures for the Walgreen's store were unloaded atthe project on Monday, March 10, 1969, by the carpentersemployed by Monroe, under the supervision of Walgreen'ssuperintendent,GeorgeObosla.Fain,who had beenadvised by the shop steward of the arrival of the fixtures,came to the project, identified himself to Obosla andadvised the latter that he was ready to send carpentersfrom the hall to install Walgreen's fixturesAccording toWilson, the Monroe carpenter foreman who was presentduring part of this conversation, Obosla told Fain that heexpected to use the men already on the job, in accordancewith the arrangement made betweenWalgreen andMonroe before he had come on the project. Oboslareported his conversation with Fain to Pack later thatmorning.Either that same morning or the followingmorning, Pack spoke with Fain, on the project, about thismatterAt that time, according to Pack's creditedtestimony, Fain "said I could not use those men [i.e., thefour carpenters, including Smith, already employed byMonroe] to set fixtures, that he had men in the hallwaiting that had been out of work and he had a fixturecrew he was going to send down there." Pack objected tothis and explained the arrangement between Monroe andWalgreen whereby Monroe was to install the fixtures,pursuant to which Pack had already hired Smith and threeother carpenters Pack told Fain that he didn't need anymen from the hall, that he had all the men he needed.Fain was clearly aware that his insistence that Monroehiremen sent from the hall would cause Monroe to layoff the carpenters presently employed to install theWalgreen fixtures, for Pack told him, during the morningconversation, that Pack "didn't see why I had to layoffmy men and let them go and apply for unemployment andcost the company money when we had work there forthem to do."Apparentlybecauseof this disagreement the fourcarpenters were not put to work on Tuesday, March 11.They were advised by Pack that Fain would not let theminstall the fixtures forWalgreen. After talking about thisamong themselves, Smith and another of the carpentersseparately went to Respondent's hall to remonstrate withFain because they we're not permitted to do this work.Fain insisted that men would have to be sent from the hallto set the fixtures.Tuesday afternoon, however, Fain came to the projectand advised Pack that only two men would be sent fromthe hall and that Pack could use two of the men alreadyemployed to set the fixtures in the Walgreen's store Packtestified that he assented to this because he had to get thework done. Wilson, the carpenter foreman, and the shopsteward determined which of the four carpenters were tobe let go Smith and one other man' were separated fromemployment that\day. According io Pack, Smith wouldhave been retained except-for Fain's insistence and, in'The recordshows thatthe carpenter shop steward on thejob maderegular reports to Fainconcerning the job, including, as noted below, thearrival of fixtures on the job Also, when asked if hehad sentcarpenters toinstall fixtures in eachof the stores on the project, Fain answered that hehad sentmen for "the majority ofthem," "I couldn't say all of them,"indicating his knowledgethatMonroe had installed fixtures on the projectusing its own men 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact,Pack refused at first to put a reason on Smith'stermination notice, stating it would be illegal for him tosay it was for lack of work since there was work forSmith to do. Of the two men Fain sent to install theWalgreen fixtures, one was Fain's brother. The other wasunrelated to him. These two men worked through to theend of the job.In its brief, Respondent appears to contend that thetwo men referred by Fain were from "a separate roster"ofmen qualified to perform fixture installation. Therecord does not support such a finding. Fain testified thatthey were qualified to do that work and were at the top of"theroster."Although the evidence is that somecarpenters are not qualified to do fixture work, neither thetestimony nor the contract in evidence establishes thatthere is a separate classification of carpenters for thispurpose.While Fain testified that in the present case hefollowed his normal procedure in such circumstances, onthe basis of the record in this case, there is no reason toassume that this had reference to other than a practice ofsendingmen out who were qualified to do fixture workfrom Respondent's carpenter roster.Analysis and ConclusionsOn the basis of the above and the entire record in thismatter,it isevident that neitherMonroe nor Walgreenhad an agreement, understanding or arrangement with theRespondent or the District Council, acting in behalf of theRespondent, to use the union hiring hall as an exclusivemethod of securing carpenters for the Two Rivers Mallproject.ThoughMonroe in the first instance made apractice of using the union hiring hall as a source forneeded carpenters, as Fain had requested, it thereafterrehiredsuchmen, after lay-off,without regard toRespondent's roster, or the men's position on it, andwithout clearing with Respondent's hiring hall. As notedpreviously,Respondent, though aware of this, made nocomplaint of the practice.In particular, there was no showing that there was anyprioragreement or arrangement betweenMonroe orWalgreen and Respondent or the District Council tosecure special workmen only to install fixtures through theRespondent's hiring hall. Indeed, Pack denied that therewas any such distinction. Moreover, Monroe's practice onthe project, known to the Respondent, was to installfixtures using its regular carpenter employees, who weremembers of Respondent. While Respondent had referredmen to install fixtures in a number of stores on theproject, these were all for contractors other than Monroe.Whether such contractors requested those referrals doesnot appear.Respondent in this case, however, insisted that Monroehire two men to be referred from its hiring hall to installthe fixtures in the Walgreen store, on the basis that thiswas the required union practice and procedure in thecircumstances,notwithstanding that it knew that thiswould cause Monroe to terminate the employment of twomen already employed to do this work. Respondentcontends,inter alia,that since both the men terminatedand the men referred were members of Respondent, thereisno showing that any persons were either encouraged ordiscouraged in their union membership, and thus therewas no violation of Section 8(b)(2) of the Act as alleged inthe complaint.' This assertion is without merit.'Insofar as applicable to this case,Sec. 8(b)(2) of the Act provides that itisan unfair labor practice for a labor organization or its agents "to causeThus in its recent decision inTeamsters,Local UnionNo. 676,etc (Tellepsen Petro-Chemical Company), 172NLRB No. 58,where, in the absence of a valid exclusivehiring hall agreement,the union there involved caused anemployer to discharge a member of the union because hewas not on a special roster maintained by the union andhad not been referred through the union hiring hall, theBoard statedIn demanding Moore's discharge because he had notobtained union clearance for his job, the RespondentUnion was not seeking to enforce a contractual right -ithad no contract with the Employer-butwasseeking instead to enforce compliance by Moore withan obligation of union membership The Supreme Courtin theRadioOfficersUnioncase,which presented ananalogousfactualsituation,specificallyheldthatencouragement of union membership is a natural andforeseeable consequence of such coerced compliancewithunion obligations or practices.RadioOfficersUnion v.N.L.R.B,347 U.S.17, 52.In our view, theCourt's holding in that case is clearly determinative ofthe issue here.Respondent by its actions considered above and shownby the record as a whole attempted to cause and did causeMonroe to terminate Smith because he had not beenreferredbyRespondent for employment by Monroe,without any valid contractual basis for its actions, andthereby violated Sections 8(b)(2) and(1)(A) of the Act.TheGeneralCounsel further contends that Fain'sselectionofhisbrothertoreplaceamember ofRespondent already employed,anassertedly"unfair,irrelevant and invidious consideration,"was in breach ofRespondent's duty of fair representation to its members,and a violation of Section 8(b)(1)(A) of the Act. In theopinionof the Trial Examiner,this theory was notsupportedbytheevidence.Inanyevent,sinceRespondent'sactions in causing Smith's termination havebeen found to have violated Section 8(b)(1)(A) on anothertheory, also relied upon by the General Counsel,I see noneed to further discuss this alternative theory.CONCLUSIONS OF LAWIThe Respondent is a labor organization within themeaning of Section2(5) of the Act, and W.E. Fain is anagent of Respondent within the meaningof Sections 2(13)and 8(b) of the Act.2.Monroe is an employer engaged in commercedefinedin Section2(2), (6) and (7) of the Act.3.By engaging in the conduct found herein to be inviolationof the Act,Respondent has engaged in unfairlaborpractices in violation of Section8(b)(2) and (1)(A)of the Act,affecting commerce within the meaning ofSection2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Actor attempt to cause an employer to discriminate against an employee inviolation of subsection 8(a)(3)," that is,to cause or attempt to cause anemployer "by discrimination in regard to hire, or tenure of employment orany term or condition of employment to encourage or discourageemployment in any labor organization " CARPENTERSLOCALUNION NO 181851As it has been found that Respondent caused Monroeto discriminatorily terminate the employment of Smith, itwill be recommended that Respondent notify Monroe, inwriting,furnishinga copy thereof to Smith, that itwithdraws any objections to Smith's employment byMonroe and advising that Monroe may employ Smith forany work whichis availableItwill further be recommended that Respondent makeSmith whole for any loss of pay suffered by reason of thediscriminationagainsthim In making Smith whole,Respondent shall pay to him a sum of money equal tothat which he would have earned as wages from the dateof his termination of employment as set forth herein tothe date when the work was completed, upon which hewas displaced, less his net earnings during such periodSuch backpay is to be computed on a quarterly basis asprescribedinF W Woolworth Company90 NLRB 289,with interest thereon at six percent calculated in themanner set forth inIsisPlumbing & Heating Co138NLRB 716(b)Make whole James Fendrix Smith for any loss ofpay he may have suffered by reason of the discriminationagainst him,in the manner set forth in the section hereinentitled "The Remedy "(c) Post at the business offices and meeting halls of theRespondent, copies of the notice attached hereto as"Appendix "' Copies of said notice to be furnished by theRegional Director for Region 26, shall, after being dulysigned by the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced or covered by any othermaterial(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewithAPPENDIXRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,itis recommended that Respondent, United Brotherhoodof Carpenters and Joiners of America, Local Union No1818,Clarksville,Tennessee, its officers, agents, andrepresentatives, shall1Cease and desist from(a)Causing or attempting to cause N CMonroeConstructionCo to lay off, discharge, or otherwisediscriminate against James Fendrix Smith, or any otheremployee, or applicant for employment with Monroebecause he has not been cleared, referred, or dispatchedby the Respondent, except to the extent that a lawfulcontract or arrangement between the Respondent andMonroe authorizes such conduct(b)Inany like or similar manner restraining orcoercing employees in the exercise of rights guaranteed tothem in Section 7 of the Act, except to the extent thatsuch rightsmay be affected by a collective-bargainingagreement authorized under the Act2Take the following affirmative action designed toeffectuate the policies of the Act(a)Notify N C Monroe Construction Co , in writing,and furnish James Fendrix Smith with a copy thereof,thatRespondenthasnoobjectiontoMonroe'semployment of Smith for any work whichis available,in the event no exceptionsare filed as provided bySection 10246 of theRules and Regulationsof the National LaborRelationsBoard thefindingsconclusions recommendations and RecommendedOrder hereinshallas providedinSection102 48 of theRules and Regulations beadopted bythe Board and become its findings, conclusionsand order andall objectionsthereto shall be deemedwaived forall purposes In the eventthat theBoardsOrder is enforcedby a judgmentof a United States CourtofAppealsthewords in the notice readingPostedby Order of theNationalLaborRelationsBoardshallbe changedto readPostedpursuantto a Judgmentof the United States Court of Appeals Enforcingan Order of the National LaborRelations Boardare adopted by theBoard thisprovisionshall be modified to readNotifythe RegionalDirector for Region 26 inwritingwithin10 days fromthe dateof this Order what steps theRespondent has takento comply herewithNOTICETO MEMBERSPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOTcauseor attempt to cause N CMonroe Construction Co to lay off, discharge, orotherwisediscriminate against JamesFendrix Smithbecause he has not been referred to that employer byusWE WILL NOT in anylike or similar manner restrainorcoerceanyof you in the exercise of rightsguaranteedyou by the National Labor Relations Act,except to the extent that such rights may be affected bya lawful agreementauthorized by that lawWE WILL notifyinwriting,N C MonroeConstruction Co , that we have no objection to theemployment of James Fendrix Smith by that companyfor any work that is availableWE WILL make James Fendrix Smith whole for anylossof pay he may have suffered by reason of ouractionwhich resulted inhis losingemployment withN C Monroe Construction CoDatedByUNITEDBROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,LOCAL UNION NO 1818(N C MONROECONSTRUCTION CO)(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,746 Federal Office Building, 167 NorthMain Street,Memphis, Tennessee 38103, Telephone 901-534-3161